MerriMON, J.
Neither of the appellant’s exceptions can be sustained. It was obviously his purpose to 'impeach the prosecuting witness by the cross-examination. He sought to show that this witness had instigated and set the prosecution on foot, prompted by motives of ill will towards the defendant, and a wiclced purpose to destroy his business, and thus destroy the weight of witness’ testimony. The State then, certainly had the right to have him explain his conduct brought in question and the motives that prompted his action, so that he might stand in a fair and just light before the jury. A party cannot be allowed to impeach a witness on the cross-examination by calling out evidence culpatory of himself and there stop, leaving the opposing party without opportunity to have the witness explain his conduct, and thus place it in an unobjectionable light if he can. In such case the opposing party has the right to such explanation, oven though it may affect adversely the party who cross-examined. Upon the examination in chief, the evidence may not be competent, but the cross-examination may make it so.'
There is no error.
No error. Affirmed.